Citation Nr: 9935583	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by the Winston-Salem, 
North Carolina, Regional Office (RO), which denied the 
veteran's claims for service connection for right knee and 
back disabilities.

The veteran's claim of entitlement to service connection for 
a back disability will be addressed in the REMAND portion of 
this decision.

FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for a right knee 
disability.


CONCLUSION OF LAW

The veteran's claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he suffered a 
ligament strain in April 1951.  The treatment was rest.  Both 
his August 1950 induction and June 1952 separation 
examination reports showed normal clinical evaluations of the 
lower extremities and are devoid of complaints or treatment 
related to his knee. 

Private medical records for August 1980 reflected that the 
veteran claimed that he had injured his right knee in 1951 in 
a paratroop jump but that he had only minor problems until 
August 1980 when he tried to get up from the ground and 
twisted his knee, resulting in his knee locking.  Following a 
visit to the Wilkes Hospital emergency room, the veteran 
complained of severe pain in and swelling of the knee.  A x-
ray taken in August 1980 revealed no bony abnormality of the 
knee with well-maintained joint spaces.  The diagnosis was a 
tear of the medial meniscus of the right knee.  J. E. 
Jennings, M.D., a private surgeon, performed arthroscopy with 
medial meniscectomy on the veteran's right knee in August 
1980.  A bucket handle tear was found with the meniscus 
lodged in the intercondylar notch and the knee locked in 
about 30 degrees of flexion.  The excessive synovium was 
trimmed away and the entire meniscus was excised, unlocking 
and allowing full extension of the knee.

The veteran filed a claim of service connection for right 
knee and back disabilities in October 1997.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim, for service connection for a 
right knee disability, is well grounded, meaning plausible.  
If he has not submitted a well-grounded claim, there is no VA 
duty to assist him in developing his claim, and his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

The recent medical reports include a diagnosis of a tear of 
the medial meniscus of the right knee.  Thus, there is 
evidence of a current disability.  Such evidence is 
sufficient to meet the first of the three basic requirements 
for a well-grounded claim.

The record also includes evidence sufficient to meet the 
second requirement for a well-grounded claim -- evidence of 
an in-service injury.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, except where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
veteran's allegation that he sustained a right knee injury in 
service is presumed credible at this juncture and is 
sufficient to meet the second requirement for a well-grounded 
claim.  Additionally, entries in the service medical records 
showed that the veteran suffered a ligament strain while on 
active duty in 1951.  Thus, there is evidence of an injury in 
service.

Although the record includes evidence sufficient to meet the 
first two requirements for a well-grounded claim, the claim 
is, nonetheless, not well grounded because the record does 
not include any medical evidence of a nexus between the 
veteran's current right knee disability and his injury in 
service.  In order to meet the third requirement for a well-
grounded claim, the record must include evidence of a nexus 
between the current disability and the injury in service.  
The veteran's contentions regarding his in-service injury and 
residual pain have been considered; however, as a layman, he 
has no competence to give medical evidence to explain the 
etiology of his disability.  His lay assertions in this 
regard will not suffice to make his service connection claim 
for a right knee disability well grounded.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  In view of the absence of necessary 
medical evidence of a nexus, the veteran has not met all 
three requirements for a well-grounded claim.  Therefore, the 
claim for service connection for a right knee disability is 
implausible and not well grounded. Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

ORDER

The claim for service connection for a right knee disability 
is denied as not well grounded.


REMAND

With regard to the issue of service connection for a back 
disability, the medical evidence in this case appears to be 
somewhat incomplete warranting further action to allow a 
fully informed appellate review of the veteran's claim.  Two 
of the private treatment records -- the lumbar spinal CT and 
the myelogram -- are illegible and may be beneficial to the 
veteran's claim.  These records consist of two pages dated 
September 29, 1993.  The RO should attempt to obtain legible 
copies of the veteran's lumbar spinal CT and myelogram taken 
in September 1993.

In effect, the veteran has identified medical reports that 
could that have the potential to establish a well-grounded 
claim, but useable copies of the records have not been 
associated with the claims folder.  Under these 
circumstances, further development of the evidence is 
necessary.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Accordingly, the case is REMANDED for the actions listed 
below.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the veteran and 
request that he provide the necessary 
information to facilitate securing 
legible copies of the unreadble reports.  
After securing the information and the 
necessary releases, the RO should request 
copies of the records of the veteran's 
lumbar spinal CT and myelogram, 
consisting of two pages dated September 
29, 1993.  All records received should be 
associated with the claims folder.

2.  Thereafter, the RO should review the 
veteran's claim.  In the event that it is 
determined that a well-grounded claim has 
been presented, the RO should undertake 
any additional development found 
appropriate prior to a merits review of 
the veteran's claim for service 
connection for a back disability.  If the 
benefit sought is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
notifying him of all pertinent laws and 
regulations used in the adjudication of 
his claim.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review, if appropriate.  The appellant need 
take no action until otherwise notified.  No inference should 
be drawn regarding the final disposition of the claim for a 
back disability as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
G. H. SHUFELT
	Member, Board of Veterans' Appeals







